DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #17/527,055 filed on 11/15/2021 in which claims 1-18 have been presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/14/2022 has been considered and placed of record. An initialed copy is attached herewith.
Specification
Claim Objections
Claims 4-5,13-14 are objected to because of the following informalities: The use of “and/or” language renders the claim indefinite as it is not clear if what follows “and-or” is included or excluded in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6,13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4-5,13-14, the use of “and/or” language renders the claim indefinite as it is not clear if what follows “and-or” is included or excluded in the claim.
Claims 6 and 15 depend directly from claims 4 and respectively 13 and therefore are rejected for the same reasons due to the same deficiencies inherited from their respective parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. The claim(s) recite(s) “obtaining charge information and battery health information for individual batteries within the fleet of aircraft batteries, wherein the charge information is obtained from charging containers located at individuals ones of the multiple airports, and wherein the charging containers contain multiple charging stations having universal fleet charging ports that correspond to one or both of universal fleet charging plugs on the individual batteries and multiple charging stations with
universal fleet charging plugs that correspond to universal fleet charging ports on the individual batteries, and wherein the charge information includes charge statuses of the individual batteries and the battery health information characterizes the degradation of the individual batteries over time; 
determining, based on the battery health information, predictions of one or more batteries to be re-allocated, to receive maintenance, or to be re-allocated and to receive maintenance; generating a battery management plan including the one or more predictions recommending one or more batteries to be re-allocated, to receive maintenance, or to be re-allocated and to receive maintenance…”.
This judicial exception is not integrated into a practical application because the steps of, “…obtaining charge information and battery health information for individual batteries within the fleet of aircraft batteries… determining, based on the battery health information, predictions of one or more batteries to be re-allocated, to receive maintenance, or to be re-allocated and to receive maintenance; generating a battery management plan including the one or more predictions recommending one or more batteries to be re-allocated, to receive maintenance, or to be re-allocated and to receive maintenance….” are nothing more than mental steps since the steps have not been implemented in a practical application. It is not clear how the limitations of, “…obtaining charge information and battery health information for individual batteries within the fleet of aircraft batteries… determining, based on the battery health information, predictions of one or more batteries to be re-allocated, to receive maintenance, or to be re-allocated and to receive maintenance; generating a battery management plan including the one or more predictions recommending one or more batteries to be re-allocated, to receive maintenance, or to be re-allocated and to receive maintenance….” are performed or implemented.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
This consideration is discussed in MPEP 2106.05(e). 
While the claims pass the steps 1 and step 2A, in step 2B of the 101-2019 PEG however, claim 1 for example does not recite additional element that amount to significantly more than the judicial exception since the additional elements recited in claim 1, such as, “…effectuating presentation of the battery management plan via a graphical user interface” are well understood routine and conventional  as it well known in the art to use a GUI to display information to a user, and thus the claims are patent ineligible. The graphical user interface is recited at a high level of generality and its broadest reasonable interpretation comprises only a microprocessor, memory and transmitter to simply perform the generic computer functions of receiving, processing, transmitting and outputting information to a display. Generic computers performing generic computer functions such as displaying or outputting information on a display, alone, do not amount to significantly more than the abstract idea.
Therefore claims 10-18 are patent ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,9-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al., (Shih) US 2019/0207393 in view of Scheucher USPAT 7,948,207.
Regarding claims 1 and 10: Shih at least discloses and shows in Figs. 1-4,6-7: A system for maintaining a fleet of aircraft batteries located at multiple airports, the system comprising: charging containers(217a-217h; see Fig. 2 and ¶[0066]) with multiple charging stations having universal fleet charging ports that correspond to one or both of universal fleet charging plugs on the individual batteries(one of B1-B6)(¶[0048]) and multiple charging stations(107) with universal fleet charging plugs that correspond to universal fleet charging ports on the individual batteries(one of B1-B6)(¶[0048]); and one or both of an external charging port and an external charging plug configured to couple with one or both of a location standard charging port and a location standard plug corresponding to the location of the charging station; and one or more physical computer processors (controller ¶[0045]) configured by machine- readable instructions to: obtain charge information and battery health information(¶[0040]) for individual batteries(one of B1-B6) within the fleet of aircraft batteries from the charging containers located at individuals ones of the multiple airports, wherein the charge information includes charge statuses of the individual batteries and the battery health information characterizes the degradation of the individual batteries over time; determine, based on the battery health information, predictions of one or more batteries to be re-allocated, to receive maintenance, or to be re- allocated and to receive maintenance(see ¶[0046]-[0048])(via the server 103; see ¶[0047]); generate a battery management plan(309)(see Fig. 3) including the one or more predictions recommending one or more batteries to be re-allocated, to receive maintenance, or to be re-allocated and to receive maintenance see ¶[0048]); and effectuate presentation of the battery management plan via a graphical user interface(display 215; see Fig. 2)(305)(see Fig. 3).
Shih discloses all the claimed invention except for the limitations of, “aircraft batteries located at multiple airports”.
However, Scheucher discloses and shows in Figs. 1 and 1A-1J factual evidence of the use of hot swap battery packs used in vehicle, aircraft, vessel, or spacecraft born applications(col. 20, lines 32-53).
Shih and Scheucher are analogous art in battery management system
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aircraft as discussed by Scheucher for the vehicle of Shih so as to enable continuous operation of electric vehicles indefinitely without taking the vehicle out of service to recharge the batteries on board, as per the teachings of Scheucher(col. 14, lines 16-18). 
Furthermore the recitation of, “aircraft batteries located at multiple airports” of the claimed invention does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07.
Accordingly claims 1 and 10 would have been obvious.
Regarding claims 2 and 11, Shih in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1 and 10 respectively. Shih further discloses, wherein the predictions of the one or more batteries to be re-allocated and/or to receive maintenance are determined via machine learning(see ¶[0030],[0032],[0087]).
Regarding claims 3 and 12, Shih in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1 and 10 respectively. Scheucher further discloses, wherein the individual batteries comprise battery packs(102) having multiple batteries(see col. 19, lines 45-60 and Fig. 1).
Regarding claims 9 and 18, Shih in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1 and 10 respectively. Shih further discloses, wherein the battery health information is obtained by pulling battery health data from the individual batteries while charging(see ¶[0040]).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al., (Shih) US 2019/0207393 in view of Scheucher USPAT 7,948,207 and in further view of Kanamori et al., (Kanamori) US 2020/0250693.
Regarding claims 8 and 17, Shih in view of Scheucher discloses all the claimed invention as set forth and discussed above in claims 1 and respectively 10. However, the combination of Shih and Scheucher fails to expressly disclose the limitations of, wherein the one or more processors are further configured by machine-readable instructions to: 28Patent ApplicationAttorney Docket No. 50VZ-290866determine based on the battery health information for a segment of batteries, leasing information characterizing leasing costs for the segment of batteries.
Kanamori discloses factual evidence of, determining, based on the battery health information for a segment of batteries, leasing information characterizing leasing costs for the segment of batteries(¶[0071]-[0072]).
Shih, Scheucher and Kanamori are analogous art in battery management system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further configure the one or more processors are further configured by machine-readable instructions to: determine based on the battery health information for a segment of batteries, leasing information characterizing leasing costs for the segment of batteries, as recited, so as to provide a figure of merit between SOH of a battery and its lease price, since it was known in the art that the monetary value of the in-vehicle battery  decreases indirectly with the decrease in SOH. Since SOH of the in-vehicle battery  gradually decreases over time, the monetary value of SOH also gradually decreases over time, as per the teachings of Kanamori (¶[0072]; Fig. 5)
Accordingly claims 8 and 17 would have been obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,177,515. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘515 patent are directed to the same invention of a system for maintaining a fleet of aircraft batteries located at multiple airports and wherein individual aircraft batteries within the fleet may be swapped between charging stations or different aircraft and individual batteries may comprise battery packs having multiple batteries and/or separate batteries. The systems and/or methods can predict or determine based on battery health information, charge information, flight schedule information, utility information, and/or other information for individual ones of the batteries within the fleet wherein the battery health information, charge information, flight schedule information, utility information, and/or other information for the individual batteries may be obtained (e.g., offloaded, pulled, uploaded, transferred, etc.) from the individual batteries and/or from the charging stations located at the multiple airports.
The system may further include one or more servers or one or more client computing platforms. The server(s) and the client computing platform(s) may communicate in a client/server configuration, cloud computing configuration, or other configuration. The server(s) may include one or more processors configured by machine-readable instructions to execute computer program components. The computer program components also may include a charge information component, battery health information component, flight schedule information component, utility information component, prediction component, management component, leasing component, presentation component, and/or other components.
Therefore, changing the words of “generating a distribution plan” to “generating a battery management plan” would not make the ‘515 patent and the instant application patentably distinct.
Allowable Subject Matter
Claims 4-6 and 13-15  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and subjected to a timely filed and approved terminal disclaimer over USPAT 11,177,515.
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subjected to a timely filed and approved terminal disclaimer over USPAT 11,177,515.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,806,318 to Holtappels et al., (Holtappels) discloses batteries and battery systems for storing electrical energy.
USPAT 9,434,270 to Penilla et al., (Penilla) discloses method and systems for electric vehicle (EV) charging.
USPAT 9,282,008 to Shah et al., (Shah) discloses systems and methods for monitoring system performance and availability.
USPAT 9,245,116 to Evans et al., (Evans) systems and methods for remote monitoring, security, diagnostics, and prognostics.
USPAT 8,963,481 to Prosser et al., (Prosser) discloses the general state of the art regarding a charging service vehicles and methods using modular batteries.
US 2012/0303259 to Prosser discloses methods for providing roadside charging services.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 4, 2022